UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-6935


DERICK FALLIN,

                 Petitioner – Appellant,

          v.

J. SAAD, Warden,

                 Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.    John Preston Bailey,
District Judge. (2:15-cv-00056-JPB-JES)


Submitted:   January 5, 2017                 Decided:   January 10, 2017


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derick Fallin, Appellant Pro Se. Helen Campbell               Altmeyer,
Assistant United States Attorney, Wheeling, West              Virginia;
Erin K.   Reisenweber,   Assistant    United States           Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Derick      Fallin,      a   federal       prisoner,      appeals    the     district

court’s    order     accepting       the    recommendation         of   the   magistrate

judge     and    denying      relief       on       his   28   U.S.C.    § 2241     (2012)

petition.        We have reviewed the record and find no reversible

error.     Accordingly, although we grant leave to proceed in forma

pauperis,       we   affirm    for   the        reasons    stated   by    the     district

court.     Fallin v. Saad, No. 2:15-cv-00056-JPB-JES (N.D.W. Va.

June 23, 2016).            We dispense with oral argument because the

facts    and    legal    contentions        are       adequately    presented      in   the

materials       before   this     court     and       argument   would    not     aid   the

decisional process.



                                                                                  AFFIRMED




                                                2